FILED
                            NOT FOR PUBLICATION                             MAR 31 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ADELA CASAREZ,                                   No. 06-72154

              Petitioner,                        Agency No. A092-730-239

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 14, 2011 **
                              San Francisco, California

Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

       Adela Casarez, a native and citizen of Mexico, petitions for review of a

Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration

Judge’s (“IJ”) denial of application for cancellation of removal. The IJ concluded

that Casarez’s conviction for felony welfare fraud constituted a crime involving

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
moral turpitude that halted accrual of time under the stop-time rule for purposes of

the continuous physical presence required for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252(a) and deny the petition for review.

      Section 240A(a) of the INA, 8 U.S.C. § 1229b(a) (2004), authorizes the

Attorney General or his delegate to cancel removal of an alien who is inadmissible

or removable if the alien: 1) has been an alien lawfully admitted for permanent

residence for not less than five years; 2) has resided in the United States

continuously for seven years after having been admitted in any status; and 3) has

not been convicted of an aggravated felony, as defined by 8 U.S.C. § 1101(a)(43).

Commission of certain crimes interrupt the accrual of continuous residence

necessary to establish eligibility for cancellation of removal for permanent

residence. 8 U.S.C. § 1229b(d)(1). Since Casarez first attained lawful

immigration status on May 23, 1988, she would have needed to remain in the

United States lawfully until May 23, 1995 to accrue the necessary seven years of

continuous residency.

      Casarez plead guilty, on September 10, 1998, to felony welfare fraud, receipt

of aid by misrepresentation, in violation of C AL. W ELF. AND INST. C ODE

§ 10980(c)(2). Such fraud constitutes a crime involving moral turpitude, which

triggers the stop-time rule. See Marmolejo-Campos v. Holder, 558 F.3d 903, 908


                                           2
n.7 (9th Cir. 2009) (en banc). She admitted that her criminal conduct began on

June 1, 1993.

      Casarez contends that the stop-time rule is triggered at the time of

conviction, not when the criminal conduct was committed. This interpretation is

contrary to the plain language of the statute and was flatly rejected by the BIA in

Matter of Perez, 22 I&N Dec. 689, 693 (BIA 1999).

      In California, welfare fraud for less than $400 carries a maximum jail

sentence of six months, C AL. W ELF. AND INST. C ODE § 10980(c)(1) (1998).

Casarez contends that because the record does not establish when her criminal

conduct exceeded $400, she qualifies for the petty offense exception to

inadmissibility, 8 U.S.C. § 1182(a)(2)(A)(ii)(II). Casarez, however, failed to meet

her burden to show that her conduct became felonious after she accrued seven

years. See 8 U.S.C. § 1229a(c)(4)(A)(i). The IJ properly concluded that the

accrual of time for the seven-year requirement ended at the time she committed the

criminal act, not at the date of her conviction.

      PETITION DENIED.




                                           3